 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN K. DAVIS,                                 )   Case No.: 1:19-cv-00268 LJO JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                     )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                       )   HIS FAILURE TO PROSECUTE THIS ACTION
                                                     )
14   CONVERGENT OUTSOURCING, INC.,
                                                     )
15                                                   )
                    Defendant.                       )
16                                                   )

17          Despite that the time for the defendant to respond to this action has passed, the plaintiff has not

18   sought default or default judgment. Thus, the Court ORDERS:

19          1.      No later than May 31, 2019, the plaintiff SHALL show cause in writing why sanctions

20   should not be imposed for his failure to prosecute this action. Alternatively, he may seek default

21   followed by a motion for default judgment.

22          The failure to comply with this order will result in a recommendation that the Court

23   dismiss the action.

24
25   IT IS SO ORDERED.

26      Dated:     May 10, 2019                                /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
